Title: From George Washington to the Board of War, 9 June 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Smith’s in the Clove [N.Y.] June the 9: 1779
        
        The hurried and moving state of the Army would not permit me the Honor before, of acknowledging your several favors of the 21st 25th 27th & 27th and 29 Ulto which were duly received. Your favors also of the 3. 4 & 5 Instant have come safe to hand.
        I will obtain as soon as I can, the dates of the appointments of the Field Officers in the pensylvania line, which have not been already ascertained, and the names of the Officers intitled to be promoted to the Lieutenant Colonelcies of the 5th & 10th Regiments and majority in the 7th and transmit the whole to the Board by the first opportunity.
        The demand of Military Stores by General Clinton and Mr Ranselaer was certainly exorbitant in the extreme and such as merited the animadversions the Board have made. I believe it originated with themselves and probably the local distance the General was from Head Quarters, led him to make a direct application to the Commissary of Stores, without the interposition of other authority. The Board’s order to the Commissary and the arrangement of the Ordnance department, which they were pleased to send him, I hope will make him husband the stores with every degree of proper

œconomy. A circumstance at all times necessary—and in our situation— indispensably requisite. I am really pained that our supplies of amunition should be so miserably low—and trust that proper measures have been taken to place them on a more respectable footing.
        The interpetation which the Board have given of the Resolution of the 15th of March, in their answer to Govr. Livingston & the Honourable Mr Camp, appears to be founded in great expediency and I should be happy if it were to obtain generally: but it seems to me that the letter of the Resolution at least, will easily countenance a different one—and I have not the smallest doubt, but that it will be readily adopted. I am informed that the State of Connecticut, in their consideration of the Resolve gave it this construction—and accordingly, computing the difference between the aggregate amount of their Batallion quotas—and that of the Men in the field—including Artificers &c. &c. have placed the deficiency for which they are to provide at little more than 600, altho their Regiments want fourteen hundred to complete them. This too I should suppose was the sense of the Jersey Assembly at the time of their application—and I am inclined to think, it will be the sense of the Assemblies in general. The Infantry Battallions are the only troops that have been explicitly required and apportioned on the States—and hence they do not consider themselves obliged to make provision for any other Corps—and under the Act of the 15th of March—they apply all the Men engaged in them to the credit of their Batallion Complements. As this construction would have a very injurious operation by greatly reducing the Regiments, it will be adviseable for Congress to make an explanatory Resolve to prevent the mischief. In the instance of Jersey—this latter construction would take from her three Batallions, between three and four hundred Men—and in like manner a considerable number from the Battallions of the other States—so that they would become a mere handful. If the Men engaged in the Army for the War or three Years—not belonging to the Battallions assessed on the States, (no matter under what description) could be placed on such a footing as to receive a proportion of the supplies furnished by the States from which they came, it would remove the grounds of complaint, that have hitherto prevailed and which were the foundation of the Resolve.
        I entertain a very favourable opinion of Captain Ryan as an active— intelligent Officer—and think with the Board, that he is capable of rendering good services and that there is something of singularity in his case; Yet as there are a thousand or at least a variety of instances in the Army where the plea of hardship might be urged—and as his arrangement in the line was conformable to the general system and his promotion to a Majority before had given great uneasiness and been

decided irregular, I cannot advise that he should obtain the Brevet which he solicits. It is true he solicits a Brevet to have a future operation, but this is unprecedented, or at least contrary to any thing I am acquainted with, and supposing for a moment that it is not—and that the granting it would not immediately affect the rights of Others—it would open a door for many applications of the same nature. If we were to examine all the hard cases in the Army, we should find that Captain Ryan’s is far from standg alone—and probably not among the first. In a word we are now struggling to reduce matters to some order—and to get the better if possible, of the confusion which has unhappily prevailed; and it will be with the utmost caution, that I give my concurrence to any measure that may involve the smallest new inconveniences. Those that exist at present, are almost insupportable. The Board’s information with respect to the Majors in the line not accepting the Offices of Brigade Inspector and Brigade Major is but too well founded. As yet they have not done it except in a few instances. However, as it of gr⟨ea⟩t importance that they should undertake them, I would wish the plan to remain unaltered for some time, that we may make a farther experiment. At the same time I would observe that it may be necessary for Congress to augment their pay forty four Dollars in addition to what they draw in their Regiments. This may be some inducement for ’em to accept and will not more than compensate for the extensive and fatiguing duties they must undergo; and it seems the more reasonable as the Two Offices are united and the augmentation proposed will not exceed the extra pay allowed when they were discharged by Two persons.
        With respect to Baylor’s Regiment, I am at a loss to know what to say. If the Dragoons were remounted their services might be very essential; but as this is not the case, nor can it be effected at any rate, till the Campaign is far advanced—and then only on terms of such exorbitancy—I cannot tell how to advise the measure. The Board will be pleased to consider of it, and to decide upon it in such way, as they may think will best promote the public interest.
        The limited inlistments of the Troops—or at least of a part of them—and the approach of them towards their end, are certainly matters of very interesting concern—and such as should be provided for in time if it be possible. From the detached and divided situation of the Army at this time, a general state of the inlistments cannot be obtained; but this I should hope cannot operate any great inconvenience, as the Board will be able to derive information on the subject from the Muster Rolls—and to take their measures accordingly. However as the pensylvania Troops are in Camp and also those from Maryland, among which it is said there are many inlistments “for three

years and during the War,” I will direct the Commanding Officers to have returns made, lest the manner of the inlistment, should not have been explicitly stated in the Muster Rolls. But this must not be considered as an admission of the construction put upon them by the Soldiers—as that of the Officers must be supported. It is but very lately that I heard there was any uneasiness in the pensylvania line upon this head—and I took it for granted from the constant report of the Officers—that the only mode of inlistment was during the War. In the month of July August or Septr last, I cannot tell which (not having any of my papers or baggage with me) I called for a general state of the Inlistments of the Army, that I might inform Congress at what periods the Troops would end their service, or at least those whose inlistments would expire by the opening of the present campaign—when the Pensylvanians were returned inlisted during the War, except in a very few, perhaps not more than four or five instances. The enormous bounties given by the States Towns, and by individuals to Men for very short temporary services, are the source of the present discontents and of a thousand evils among the soldiery—and as long as they continue to be given—so long will they excite disatisfaction. They induce the soldier who has undergone a long service—and who engaged for the War in the first instance on a very moderate bounty to reason upon his situation—and to draw a comparison between what he does not receive and the great emoluments Others get—and put him upon inventing means from which he will be able to derive the same advantages. And from this comparison and these considerations it is I am convinced, that most of our desertions proceed, especially where the Men do not go to the Enemy. It would have been happy for us if State Town & Substitute bounties—particularly the Two first had never been thought of—and it would be still fortunate if they were to be entirely abolished. In consideration of the services of the Soldiers who engaged at an early period, to serve during the War—and the great disproportion between the bounties they received—and those given to Others for the service of a few Months or perhaps not more than a Year at most, I have sometimes thought it might not be improper to give them by way of gratuity and as an acknowledgement 100 Dollars, which, besides operating as a reward, might have a good effect and quiet their discontents. And perhaps some such expedient, attended with an explicit declaration that the money given was entirely as a gratuity—and to place them upon a more equal footing with respect to Other parts of the Army—who had received greater bounties for shorter service they who stand engaged during the War might compose the Soldiery in the Pensylva. line and those from Maryland, under the predicament the Board have mentioned. The

measure if adopted, must be general as to all the Old soldiers inlisted for the War. There is however a powerful consideration opposed to it—the state of our Money, and the quantity the gratuities would require. The Board as I have observed, will by recurring to the Muster Rolls derive satisfactory information respecting the inlistments and from them they will be enabled to determine with tolerable accuracy what part of the present Army we shall have to depend on another Campaign and of course will consider of the steps necessary to be pursued for levying a New one.
        I transmit again the Arrangement of the New Hampshire line, and request that the Board will make out the Commissions as soon as they can agreeable to it as the Officers are very importunate for them. There possibly may be some mistakes in it; if there are—they must be the subject to future amendmt and alteration. I also transmit an Arrangement of the Captains—Lieutenants & Ensigns in Spencers Regiment, and request Commissions for them. The Arrangement of the German Battalion is forwarded for the same purpose and the Board will return Commissions as far as it can be done. I have the Honor &c.
        
          G. Washington
        
        
          P.S. I request the Board will forward to the Inspector General as speedily as possible a sufficient number of copies of the new regulations to supply the officers in general—We cannot put the business effectually in train till every officer has the regulations by which he is to be governed, in his hand.
          I also request the Board will be pleased to forward two or three complete sets of the Printed Journals of Congress as far as they have gone—These will be very useful to me.
        
      